Dismissed and Memorandum Opinion filed September 18, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00703-CR

                      WILLIAM JAMES SULLIVAN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1170819


                   MEMORANDUM                        OPINION

       Appellant entered a guilty plea to aggravated assault against a public servant.
After a pre-sentence investigation, the trial court deferred a finding of guilt and placed
appellant on community supervision for six years. On April 16, 2012, the State filed a
motion to adjudicate appellant’s guilt, alleging that appellant failed to abide by two
conditions of the terms of the community supervision order. Appellant entered a plea of
true to the allegations in the State’s motion to adjudicate, and he signed a written waiver
of the right to appeal. The trial court adjudicated appellant’s guilt, and on June 27, 2012,
the court sentenced him to confinement for twelve years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed a pro se notice of appeal. We
dismiss the appeal.

       The trial court entered a certification of the defendant's right to appeal in which the
court certified that the defendant waived the right of appeal.        See Tex. R. App. P.
25.2(a)(2). The trial court’s certification is included in the record on appeal. See Tex. R.
App. P. 25.2(d). The record contains the signed, written waiver of the right to appeal in
support of the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).

       Accordingly, we dismiss the appeal.



                                      PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                              2